14766
DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to correspondence filed on 09/21/2021. 

Allowable Subject Matter
Claims 1-19 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 10, 16 is/are allowed primarily because the closest prior art of record U.S Patent number 9239012 to McCune et al. cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A gas turbine engine including: a fan shaft coupled with the fan and arranged along an engine central axis; a frame supporting the fan shaft, the frame defining a lateral frame stiffness (LFS); a non-rotatable flexible coupling and a rotatable flexible coupling supporting the epicyclic gear system, the non-rotatable flexible coupling and the rotatable flexible coupling being subject to a Motion II of cantilever beam free end motion in combination with the common stiffness being defined with respect to the LFS, the common stiffness type is a Stiffness B and the common type of motion is the Motion II, the Stiffness B of the rotatable flexible coupling being greater than the stiffness of the non-rotatable flexible coupling, and a ratio of LFS/Stiffness B of the non-rotatable flexible coupling is in a range of 10-40.” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 10:
The prior art of record does not teach “A gas turbine including: a fan; a fan shaft coupled with the fan and arranged along an engine central axis; a frame supporting the fan shaft, the frame defining a lateral frame stiffness (LFS); an epicyclic gear system coupled to the fan shaft;  a non-rotatable flexible coupling and a rotatable flexible coupling supporting the epicyclic gear system, the non-rotatable flexible coupling and the rotatable flexible coupling being subject to a Motion I of parallel offset guided end motion with respect to the engine central axis in combination with the stiffness being defined with respect to the LFS, the common stiffness type is a Stiffness C and the common type of motion is the Motion I, the Stiffness C of the rotatable flexible coupling being greater than the stiffness of the non-rotatable flexible coupling, and a ratio of LFS/Stiffness C of the non-rotatable flexible coupling is in a range of 1.5-7” as claimed in claim 10, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.
Regarding Claim 16:
The prior art of record does not teach “A gas turbine engine including: a fan; a fan shaft coupled with the fan and arranged along an engine central axis; a frame supporting the fan shaft, the frame defining a lateral frame stiffness (LFS); an epicyclic gear system coupled to the fan shaft; a non-rotatable flexible coupling and a rotatable flexible coupling supporting the epicyclic gear system, the non-rotatable flexible coupling and the rotatable flexible coupling being subject to a Motion III of angular misalignment no offset motion with respect to the engine central axis in combination with the common stiffness type is a Stiffness E and the common type of motion is the Motion III, the Stiffness E being defined with respect to the LFS, the Stiffness E of the rotatable flexible coupling being greater than the stiffness of the non-rotatable flexible coupling, and a ratio of LFS/Stiffness E of the non- rotatable flexible coupling is in a range of 6-40.” as claimed in claim 16, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        August 18, 2022